Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00903-CV

                           John Edward SOTO II, a.k.a. Jonathan Herrasti,
                                          Appellant

                                                 v.
                                            Penelope Jo
                                         Penelope Jo SOTO,
                                              Appellee

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-00460
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 23, 2014

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due on April 3, 2014. We granted appellant an extension

until June 3, 2014, to file the brief. Neither the brief nor a motion for extension of time was filed.

We therefore ordered appellant to file, on or before July 1, 2014, his appellant’s brief and a written

response reasonably explaining (1) his failure to timely file the brief and (2) why appellee was not

significantly injured by appellant’s failure to timely file a brief. We warned that if appellant failed

to file a brief and the written response by the date ordered, we would dismiss the appeal for want
                                                                           04-13-00903-CV


of prosecution. See TEX. R. APP. P. 38.8(a)(1). Appellant failed to respond to our order.

Therefore, we dismiss this appeal for want of prosecution.

                                                    PER CURIAM




                                              -2-